


116 S3639 IS: Housing Financial Literacy Act of 2020
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 3639
IN THE SENATE OF THE UNITED STATES

May 7, 2020
Mr. Peters (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To require the Secretary of Housing and Urban Development to discount FHA single-family mortgage insurance premium payments for first-time homebuyers who complete a financial literacy housing counseling program.


1.Short titleThis Act may be cited as the Housing Financial Literacy Act of 2020. 2.Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programsThe second sentence of section 203(c)(2)(A) of the National Housing Act (12 U.S.C. 1709(c)(2)(A)) is amended by striking not exceed 2.75 percent of the amount of the original insured principal obligation of the mortgage. and inserting be, in the case of a mortgage insured during the 4-year period beginning on the date that is 1 year after the date of enactment of the Housing Financial Literacy Act of 2020, 25 basis points lower than the premium payment amount established by the Secretary under the first sentence of this subparagraph, and, in the case of a mortgage insured after that 4-year period, set by the Secretary at a number of basis points lower than that premium payment amount that corresponds to the reduced risk of loss, if any, due to the counseling..

